Warner, Chief Justice.
The defendant was indicted for the offense of murder, and on the trial thereof was found guilty, and sentenced to be executed. A motion was made for a new trial, which was overruled by the»court, and the defendant excepted. In looking through the evidence in the record, we are not satisfied that it makes out a clear case of murder under the law. And inasmuch as that is a doubtful question from all the facts and circumstances as»disolosed by the record, we give the defendant the benefit of the doubt, and grant him a new trial, and the more especially do we do so in this case, because it appears from the record that the presiding judge before whom the trial was had, stated in sentencing the defendant for the offense of murder that he did so reluctantly.
Let the judgment of the court below be reversed.